EXHIBIT RECONCILIATION TO UNITED STATES GAAP Claude Resources Inc - Reconciliation to United States GAAP The consolidated financial statements of Claude Resources Inc. are expressed in Canadian dollars in accordance with Canadian generally accepted accounting principles (Canadian GAAP).The following adjustments and disclosures would be required in order to present these consolidated financial statements in accordance with accounting principles generally accepted in the United States (U.S. GAAP). Differences From United States Accounting Principles: a)Balance Sheets 2007 2006 Mineral Properties - under Canadian GAAP $ 76,904 $ 52,984 Cumulative exploration expenditures expensed under U.S. GAAP (i) (30,932 ) (19,844 ) Cumulative depreciation and depletion adjustment (ii) 1,647 1,607 Cumulative write-down adjustment (ii) (1,825 ) (1,825 ) Mineral Properties - under U.S. GAAP $ 45,794 $ 32,922 Investments - under Canadian GAAP $ 1,140 $ 1,428 Unrealized gain on available-for-sale securities (iii) - 463 Investments - under U.S. GAAP $ 1,140 $ 1,891 Payables and accrued liabilities - under Canadian GAAP $ 8,536 $ 7,294 Cumulative liability for flow-through shares (vi) 1,438 777 Payables and accrued liabilities- under U.S. GAAP $ 9,974 $ 8,071 Shareholders’ equity Share capital - under Canadian GAAP $ 85,591 $ 56,036 Reduction of stated capital (v) 55,000 55,000 Adjustment for flow-through shares (vi) 5,724 4,019 Adjustment for flow-through share premiums (vi) (4,136 ) (2,698 ) Share capital - under U.S. GAAP 142,179 112,357 Contributed Surplus Contributed Surplus - Under Canadian GAAP 1,308 1,062 Cumulative stock compensation costsimplementation of FAS 123 (25 ) (25 ) Contributed Surplus - under U.S. GAAP 1,283 1,037 Retained earnings - under Canadian GAAP 1,513 8,480 Reduction of stated capital (v) (55,000 ) (55,000 ) Cumulative exploration expenses (i) (30,932 ) (19,844 ) Cumulative depreciation and depletion adjustment (ii) 1,647 1,607 Cumulative write-down adjustment (ii) (1,825 ) (1,825 ) Cumulative stock compensation costs on implementation of FAS 123 25 25 Cumulative impact of flow-through shares (vi) (5,724 ) (4,019 ) Cumulative renunciation of tax deductions on flow-through shares (vi) 2,698 1,921 Deficit - under U.S. GAAP (87,598 ) (68,655 ) Accumulated other comprehensive income Unrealized gain (loss) on available-for-sale securities (iii) (305 ) 463 Shareholders’ equity - under U.S. GAAP $ 55,559 $ 45,202 b)Statements of Earnings (Loss) 2007 2006 Net earnings (loss) - under Canadian GAAP $ (6,967 ) $ 6,422 Exploration expenditures (i) (11,088 ) (7,492 ) Depreciation and depletion adjustment (ii) 40 105 Tax liability of flow-through shares (vi) (1,705 ) (2,699 ) Renunciation of tax deductions on flow-through shares (vi) 777 623 Net earnings (loss) - under U.S. GAAP (18,943 ) (3,041 ) Available-for-sale securities (iii) (768 ) (5,675 ) Comprehensive earnings (loss) under U.S. GAAP (19,711 ) (8,716 ) Net earnings (loss) per share under U.S. GAAPBasic and diluted $ (0.21 ) $ (0.04 ) i) Mineral Property Exploration Expenditures Mineral property exploration expenditures are capitalized in accordance with Canadian GAAP as disclosed in Note 1 to the consolidated financial statements. For U.S.
